[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________          FILED
                                                  U.S. COURT OF APPEALS
                               No. 08-11822         ELEVENTH CIRCUIT
                                                    DECEMBER 10, 2010
                           Non-Argument Calendar
                                                         JOHN LEY
                         ________________________
                                                          CLERK

                       D. C. Docket No. 02-00008-CR-6

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

THOMAS M. BROWN, JR.,
a.k.a. Toon,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Georgia
                       _________________________

                              (December 10, 2010)

Before TJOFLAT, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

     Thomas M. Brown, Jr. appeals from the district court’s denial of his pro se
motion for a sentence reduction, pursuant to 18 U.S.C. § 3582(c)(2). As a federal

prisoner serving a term of imprisonment for a crack cocaine offense, Brown’s

motion was based on Amendment 706 to the Sentencing Guidelines, which

together with Amendment 713, retroactively provides for a 2-level reduction to

base offense levels applicable to crack-cocaine offenses. The district court denied

Brown’s motion on the ground that Amendment 706 did not lower the base offense

level (and thus the resulting guideline range) upon which his original sentence was

based.1

       At the original sentencing, the district court determined that Brown had a

base offense level of 30 under U.S.S.G. § 2D1.1. The court determined that Brown

had an offense level of 32 under the Drug Quantity Table in § 2D1.1(c). However,

because the court determined that Brown was entitled to a role-reduction, it

decreased that offense level by 2 under what is now § 2D1.1(a)(5). See U.S.S.G. §

2D1.1(a)(5) (providing that the “base offense level” shall be the offense level

specified in the Drug Quantity Table, “except that if (A) the defendant receives an

adjustment under § 3B1.2 (Mitigating Role); and (B) the base offense level under

[the Drug Quantity Table] is . . . 32, decrease by 2 levels”).2 Thus, Brown’s base


       1
         “We review de novo a district court’s conclusions about the scope of its legal authority
under 18 U.S.C. § 3582(c)(2).” United States v. Jones, 548 F.3d 1366, 1369 (11th Cir. 2008).
       2
           This provision was located at U.S.S.G. § 2D1.1(a)(3) at the time of sentencing.

                                                  2
offense level became 30, and the court sentenced him within the resulting guideline

range.

         Amendment 706 does not affect the guideline range upon which Brown’s

sentence was based because his base offense level would remain 30. While

Amendment 706 would reduce his offense level under the Drug Quantity Table

from 32 to 30, that 2-level reduction would negate the 2-level reduction under

§ 2D1.1(a)(5), as the latter reduction does not apply where the drug-quantity

offense level is below 32. Thus, Brown’s base offense level would remain 30, and

the guideline range upon which his sentence was based would likewise remain

unaffected. As a result, the district court lacked authority to grant Brown a

sentencing reduction under § 3582(c)(2). See United States v. Jones, 548 F.3d

1366, 1368-69 (11th Cir. 2008). Accordingly, we affirm.

         AFFIRMED.




                                           3